                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


KEMPER INDEPENDENCE INSURANCE COMPANY,
as subrogee of Bonnie Garms,

                     Plaintiff,

         v.                                          Case No. 18-cv-355-pp

GREE USA, INC.,

                     Defendant.


   ORDER APPROVING STIPULATION OF DISMISSAL (DKT. NO. 23) AND
                       DISMISSING CASE


         On April 30, 2019, the parties filed a stipulation to dismiss case with

prejudice. Dkt. No. 23. The court APPROVES the stipulation and ORDERS that

this case is DISMISSED with prejudice and with each party to bear its own

costs.

         Dated in Milwaukee, Wisconsin this 30th day of April, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge
